This proceeding originated in an application made to the County Court, under the County Law, to compel the board of supervisors of Monroe county to refund taxes, illegally assessed, but voluntarily paid. (L. 1892, ch. 686, § 16.)
In August, 1880, one Henry McCue, the father of the petitioner, died, leaving a will by which he devised to his wife a house and lot in the village of Brockport, in said county. For fifteen years thereafter said house and lot was annually assessed *Page 237 
for state and county taxes to the "Estate of Henry McCue," without any qualifying or additional description. During this period the petitioner resided on the property with his mother, the owner and occupant, and although he had no pecuniary interest therein, and no attempt was made to compel payment, for nine successive years, beginning in 1887, he paid the taxes so assessed without complaint or question, so far as appears. In 1897 he applied to the board of supervisors to refund the amount so paid by him upon the ground that the assessments, made simply in the name of his father's estate, were illegal, and that he was entitled, under the County Law, to have the same repaid. No claim was made that the taxes in question were excessive or in any respect unjust. The application was denied, and thereupon he applied to the County Court upon a petition signed by him only, setting forth the foregoing facts in substance, for an order compelling the board of supervisors to refund to him the amount so paid, with interest and costs. The board resisted the application, but it was granted as to all the taxes paid within ten years before the commencement of the proceeding, and denied as to the remainder. The order of the County Court was reversed by the Appellate Division, one of the justices dissenting, and the petitioner appealed to this court.
Both parties concede that the assessments in question were void upon their face, and the concession is well founded. (Trowbridge v. Horan, 78 N.Y. 439; Cromwell v. MacLean,123 N.Y. 474.) The appellant contends that, according to the County Law and a recent decision of this court relating thereto, the action of the County Court was right and should be sustained. (L. 1892, ch. 686, § 16; Matter of Adams, 154 N.Y. 619.) The respondent insists that neither the statute nor the decision relied upon by the appellant applies to this case, and that the order of the Appellate Division reversing that of the County Court should be affirmed.
Said statute authorizes the board of supervisors of any county to "correct any manifest clerical or other error in any assessment or returns made by any one or more town officers *Page 238 
to such board, or which may, or shall have properly come before such board for its action, confirmation or review; and cause to be refunded to any person the amount collected from him of any tax illegally or improperly assessed or levied, and upon the order of the County Court, it shall refund any such tax."
The petitioner paid said taxes as a mere volunteer, for he had no interest to protect and no obligation to discharge. The assessments were void upon their face and no effort was made to collect them. It does not appear that he paid at the request of the owner, and the presumption which might otherwise arise in that regard is precluded by the fact that he applied for restitution simply in his own name. The section quoted does not apply to taxes voluntarily paid, but to those collected under the compulsion of law, as was the case in the Matter of Adams
(supra), where the land assessed had been sold for non-payment of the taxes there involved. Neither the statute nor the authority invoked by the appellant has any application to this case, and the order appealed from should, therefore, be affirmed, with costs.
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT, MARTIN, VANN and LANDON, JJ., concur.
Order affirmed.